Citation Nr: 0423465	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 1999 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Winston-Salem, North Carolina 
(hereinafter RO).  In November 2000, the veteran was afforded 
a videoconference hearing pursuant to the provisions of 
38 U.S.C.A. § 7107(e).  During this hearing, the undersigned 
Acting Veterans Law Judge was located in Washington, D.C., 
and the veteran was located at the RO.  Thereafter, the Board 
remanded the case for additional development in May 2001.  

Following development by the RO, the Board issued a decision 
on November 26, 2002 that denied the veteran's claim for 
service connection for PTSD.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals).  In an order dated February 3, 2004, the Court 
vacated the November 26, 2002, decision of the Board and 
granted a Joint Motion for Remand filed by the parties to the 
litigation. 
 

REMAND

The aforementioned Joint Motion, citing to Patton v. West, 12 
Vet. App. 272 (1999), found that in its November 26, 2002, 
decision, the Board "failed to consider [as] a basis to 
establish an inservice-stressful event" service medical 
records dated in February 1970 said in the Joint Motion to 
represent "medical evidence of Appellant's behavior change 
following the alleged in-service assault."  While the Board 
acknowledges receipt of a brief report from a medical 
professional employed by VA dated April 6, 2004, concerning 
the veteran's PTSD and its relationship to the alleged in 
service assault, the Board believes that full compliance with 
the Joint Motion, approved by the Court, requires that the 
veteran be afforded a VA psychiatric examination.  This 
examination must include an opinion as to whether the 
February 1970 service medical records in question document 
the type of "behavior change" consistent with victims of 
sexual assault, and whether the evidence supports a 
conclusion that the veteran currently suffers from PTSD as a 
result of the asserted in-service assault.  The Board finds 
this examination to be necessary in order to comply with the 
duty to assist provisions of the Veterans Claims Assistance 
Act, Public Law No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on her part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal authority.

2.  The veteran should be afforded a VA 
psychiatric examination by a VA 
psychiatrist who has not previously 
examined her.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  Based 
on review of the relevant evidence 
contained therein and the examination of 
the veteran, the examiner should be 
requested to provide answers to the 
following:  

a.  Is it at least as likely as not 
(i.e., to a 50-50 degree of probability 
or greater) that the psychiatric 
symptomatology described by the service 
medical records dated in February 1970, 
in light of all the other evidence of 
record, are manifestations of 
"behavioral changes" consistent with 
the reported sexual assault, or does 
review of these service medical 
records, to include the reference 
therein to marital problems rather than 
an assault, indicate that sexual 
assault as a cause of these symptoms is 
unlikely (i.e., less than a 50-50 
probability)?  (Note:  The term "as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.) 

b.  If the answer to the above is in 
the affirmative, is it at least as 
likely as not that the veteran 
currently has PTSD as a result of the 
reported in-service sexual assault?  

c.  If it is found that it is unlikely 
that the veteran currently has PTSD as 
a result of the reported in-service 
sexual assault, the examiner should set 
forth the reasons for rejecting the 
contrary conclusion of the VA examiner 
in April 2004.  

All opinions should be supported by 
appropriate rationale, with reference to 
pertinent evidence in the record.    
 
3.  Following the completion of the 
development requested above, the RO 
should readjudicate the claim for service 
connection for PTSD.  If action taken 
remains adverse to the veteran, she and 
her attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
evidence obtained as a result of the 
development requested above and the VCAA.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	William Harryman
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



